Title: From Thomas Jefferson to Thomas Sim Lee, 1 February 1781
From: Jefferson, Thomas
To: Lee, Thomas Sim



Sir
Richmd. Febry. 1st. 1781.

I am much obliged by your Excellency’s favour of Janury. 5th. Joseph Shoemaker is a citizen of this State and has been an active mischeivous traitor. The dangers of escape on the road from Baltimore to this place, and from this place, where since our removal from Wmsburg no public jail has been yet erected, are so great as to induce me to suggest to your Excellency the trial and punishment of this offender under your laws, should he have committed any depredation within your State which they would punish capitally: and in this case I will on intimation from Your Excellency furnish you with proofs of his citizenship authenticated in any way which your Laws shall require. Should he not be amenable to justice under your Laws, or should he be acquitted on trial, I will on information thereof take immediate measures for having him received and brought hither.
I have been honoured with a letter from the Honorable Mr. Jenifer President of your Senate and Mr. Bruff Speaker of the house of Delegates, proposing that we should invite our Allies the French to take a post within our state convenient for the defence of Cheasapeake Bay, and desiring a communication on this subject with your Excellency. The difficulties on this head will certainly not arise with us. Should our Allies not have a certainty of obtaining and keeping a superiority of naval power in the American seas, they would probably think any post on the navigable waters of Cheasapeake liable to loss. As a discussion of this matter with the French Minister required full information to him of the various ports and grounds which they might think fitted for defence as well as for overlooking the Bay, of their conveniency to aid from the  Country and many other circumstances which might draw the correspondence, if on paper, to a great length, I have thought it best to desire the honble. Mr. Harrison Speaker of our house of Delegates who set out for Philadelphia two days ago, and who is perfectly acquainted with these circumstances, to speak with the French Minister on this subject, and to give him every information which may be necessary to determine his Opinion. I had during the last Summer taken the liberty of solliciting from him some Naval force to be stationed in our bay, and received hopes that it might be done, just when the Enemy now within this State, came into the bay. I am afraid the proof they have exhibited of the practicability of making inroads into our country when conducted with rapidity and aided by winds and waters, will rather discourage our Allies from hazarding much in any situation which may be pointed out.
I have the honour to be with every sentiment of esteem & respect Your Excellency’s Most Obt. & mot. hble. sert.,

T.J.

